[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                                                               FILED
                             No. 10-15510             U.S. COURT OF APPEALS
                         Non-Argument Calendar          ELEVENTH CIRCUIT
                                                            APRIL 6, 2011
                                                             JOHN LEY
                                                              CLERK
               D. C. Docket No. 8:09-cv-00727-VMC-MAP

LORI ANN DAVIDSON
STEVEN LEE DAVIDSON,

                                                         Plaintiffs-Appellants,

                                  versus

GOVERNMENT EMPLOYEES INSURANCE COMPANY,

                                                          Defendant-Appellee.




                Appeal from the United States District Court
                   for the Middle District of Florida


                              (April 6, 2011)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.


PER CURIAM:

     This is an action by Government Employees Insurance Company
(“GEICO”) insureds, Lori Ann and Steve Davidson, in which the Davidsons allege

that GEICO acted in bad faith in handling a personal injury claim against them and

that such bad faith action led to the entry of a judgment against them in excess of

their insurance policy limits. The district court, in an order entered on October 26,

2010, granted GEICO summary judgment. The Davidsons appeal contending that

material issues of fact exist which preclude summary judgment. We disagree. For

the reasons the district court stated in its October 26 order, GEICO is not guilty of

the bad faith the Davidsons allege.

      AFFIRMED.




                                          2